DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/30/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically as indicated on the signed copy of the IDS, the Office Action for related Korean Patent Application No 10-2019-0177478 mailed May 25, 2021 has not been considered because it is not in the English language and no translation or concise explanation of the relevance was filed.
Claim Interpretation
Consistent with the instant specification and drawings, “a lowered position spaced apart downward from the support plate” is interpreted as inclusive of a position downward from an upper surface of the support plate (i.e. the lowered position is inclusive of a position as shown in Fig 10 in which the lift pins 1340 are between the upper and lower surfaces of the support plate 1320 but below the upper surface of the support plate 1320).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“drive member” (note “member” is the generic placeholder and “configured to raise or lower the lift pin” is the functional language) in claim 1-9 interpreted as a motor [0074] or equivalents thereof. Note that for claim 10 sufficient structure is recited to avoid invoking an interpretation under 35 USC 112(f) for “drive member”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2019-0051816 of Inagaki, hereinafter Inagaki, (citing machine translation provided herewith).
Regarding claim 1 and 10, Inagaki teaches an apparatus for treating a substrate [0009], the apparatus comprising: a support plate (10 Fig 1 and 5-12 and [0040]) on which the substrate is placed (Fig 7-9); a lift pin (31 Fig 1 and 5-12 and [0045]) configured to load the substrate onto the support plate or unload the substrate from the support plate (Fig 5-12 and [0045]); a drive member configured to raise or lower the lift pin (33 and motor 34 Fig 1 and [0047]); and a controller configured to control operation of the drive member (movement control section 44 Fig 1 and [0047] as a portion of controller 40 Fig 1 and [0057]), wherein the controller controls the drive member to: raise the substrate off the support plate while vertically moving the lift pin between a lowered position spaced apart downward from the support plate by a first distance (PB Fig 7)  and a raised position spaced apart from upward from the support plate by a second distance (PA Fig 6); and bring the lift pin into contact with the substrate while the lift pin is decelerated or moved at a constant velocity [0086-0088].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki.
Regarding claim 2 and 7, Inagaki teaches the controller (44 Fig 1) controls the drive member to decelerate the lift pin at a first deceleration from a velocity (second velocity) [0086] to a velocity (third velocity) lower [0087] to bring the lift pin into contact with the substrate when the lift pin is decelerated [0087]. Inagaki fails to explicitly teach a first velocity and the acceleration from the first velocity to the second velocity. Inagaki teaches movement from the lower position PB [0086]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to set the velocity at PB initially at 0 so that the lifting mechanism is moving from a stationary position maintained during processing or is temporarily set to 0 for a change in direction of the movement (i.e. a change in velocity from a downward direction to an upward direction with a moment where the velocity is 0) because Inagaki teaches this as the lower position of the lift pins and then to accelerate to the upward velocity [0086-0087] which is higher (greater than 0) than the first velocity to provide the upward movement of the lift pins disclosed by Inagaki.
Regarding claim 3, the analysis remains as applied to the analogous limitations of instant claim 2 above. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to uniformly move the lift pin at the second velocity because uniform movement allow for repeated control of the processing and monitoring of the lifting process by providing a constant speed for the movement step which results in a constant timing for the step. 
Regarding claim 4 and 9, Inagaki teaches that after contact with the lift pins is made (during movement at third velocity which was after the deceleration as cited above), the movement is accelerated to a higher speed (higher velocity) (fourth velocity) to position PA [0088]. Inagaki fails to teach decelerating to a fifth velocity. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to set the velocity at PA to 0 so that the lifting mechanism is stopping at PA (e.g. for loading and unloading the wafer from the transfer robot) or is temporarily set to 0 for a change in direction of the movement (i.e. a change in velocity from an upward direction to downward direction with a moment where the velocity is 0) because Inagaki teaches this as the upper position of the lift pins (i.e. lift pins do not extend further) and then to decelerate from upward velocity (fourth velocity) which is higher than 0 to the 0 velocity (fifth velocity, which is the velocity at PA) because the 0 velocity is lower than the upward moving velocity. Additionally is it noted that controlled deceleration will reduce the likelihood of the wafer being displaced from the lift pins by jerking movements.
Regarding claim 5, the analysis remains as applied to the analogous limitations of instant claim 4 above. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to uniformly move the lift pin at the fourth velocity because uniform movement allow for repeated control of the processing and monitoring of the lifting process by providing a constant speed for the movement step which results in a constant timing for the step and reduces the potential for changes in velocity to result in jerking movements that cause the wafer to be displaced from the lift pins. 
Regarding claim 6, Inagaki fails to teach whether the first and second accelerations are the same or different. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the second acceleration be greater than the first because Inagaki teaches that faster movement after the wafer is on the pins allows for the wafer supply time to be shortened [0088], there is no risk of the lift pins tips crashing into the substrate support holes or wafer during the second acceleration, and because this represents an “obvious to try” choosing from a finite number of identified predictable solutions (the two accelerations are the same, the first acceleration is higher, or the second acceleration is higher).
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6231716 of White et al., hereinafter White, in view of US Patent Application Publication 2018/0301369 of Matsuura et al., hereinafter Matsuura.
Regarding claim 1 and 10 , White teaches an apparatus for treating a substrate (abstract Fig 1), the apparatus comprising: a support (34 Fig 1) on which the substrate is placed; a lift pin (54 Fig 9-21 and 24-35) configured to load the substrate onto the support plate or unload the substrate from the support plate (Fig 9-21 and 24-35); a drive member (motor 102 Fig 22-23) configured to raise or lower the lift pin; and a controller (130 Fig 22-23) configured to control operation of the drive member (col 10, ln 40-65), wherein the controller controls the drive member to: raise the substrate off the support plate while vertically moving the lift pin between a lowered position (HR Fig 30) spaced apart downward from the support plate by a first distance (Fig 30) and a raised position (HE Fig 32) spaced apart from upward from the support plate by a second distance (Fig 32); and bring the lift pin into contact with the substrate while the lift pin is decelerated or moved at a constant velocity (col 11, ln 26-36, note that it is decelerated or moving at a constant velocity at the time of contact). White teaches the support is an edge ring “or other substrate support” (col 4,ln 35-40), but fails to explicitly teach a support plate. In the same field of endeavor of substrate processing apparatuses with pin control (abstract), Matsuura teaches that the edge ring for supporting the substrate is used in combination with the electrostatic chuck plate (50 Fig 2) and a support table (plate) (14 Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify White to include a plate as the substrate support because White teaches additional substrate supports may be used and Matsuura teaches this substrate support is compatible with a supporting edge ring and with controllably moved lift pins (70 Fig 2). 
Regarding claim 2 and 7, White teaches the controller controls the drive member to: accelerate the lift pin at a first acceleration from a first velocity (stationary position during processing for a velocity of 0 as described in col 11, ln 22-30) to a second velocity (7000 steps/s or 3.5 inches per second in col 11, ln 27-32) higher than the first velocity (the second velocity is higher); decelerate the lift pin at a first deceleration from the second velocity to a third velocity (1000 steps/s col 11, ln 31-35 or 0 in col 11, ln 35-36 when the motor is stopped for a moment) lower than the second velocity (0 or 1000 steps/s is lower than 7000 steps/s); and bring the lift pin into contact with the substrate when the lift pin is decelerated (col 11, ln 33-36).
Regarding claim 3, the combination remains as applied to the analogous limitations of claim 2 above. Regarding moving uniformly at the second velocity, White teaches a set movement velocity (col 11, ln 31-35). 
Regarding claim 4, 8, and 9, White teaches the controller controls the drive member to: accelerate the lift pin at a second acceleration from the third velocity (0 or 1000 steps/s) to a fourth velocity (5000 steps/s) higher than the third velocity after decelerating the lift pin at the first deceleration (col 11, ln 27-40); and decelerate the lift pin at a second deceleration from the fourth velocity (5000 steps/s) to a fifth velocity (0, the motor is stopped) lower than the fourth velocity (col 11, ln 40-48).
Regarding claim 5, the combination remains as applied to the analogous limitations of claim 4 above. Regarding moving uniformly at the fourth velocity, White teaches a set movement velocity (col 11, ln 37-41). 
Regarding claim 6, White fails to teach whether the first and second accelerations are the same or different. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the second acceleration be greater than the first because this represents an “obvious to try” choosing from a finite number of identified predictable solutions (the two accelerations are the same, the first acceleration is higher, or the second acceleration is higher).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0057894 teaches movement of the lift pins at different speeds (Fig 9). US 6456480 demonstrates lift pins with a substrate support plate including spacers (49) in a heating apparatus (Fig 8 and col 1, ln 55-65).  US 2014/0007808 teaches speed control of the lift pins [0034]. US 2021/0107149 teaches control of the lifting speed of a substrate transportation device (abstract and Fig 2-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET KLUNK/Examiner, Art Unit 1716   

/KEATH T CHEN/Primary Examiner, Art Unit 1716